Citation Nr: 9931757
Decision Date: 12/16/99	Archive Date: 02/08/00

DOCKET NO. 98-13 843A              DATE DEC 16, 1999

On appeal from the Department of Veterans Affairs Regional Office,
Waco, Texas

ORDER

The following corrections are made in a decision issued by the
Board in this case on November 9, 1999:

ORDER

Delete: Entitlement to service connection for the cause of the
veteran's death.

Add: Entitlement to service connection for the cause of the
veteran's death is denied.

WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals




Citation Nr: 9931757  
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-13 843A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1945 to April 1946.  
The veteran and appellant were married from November 1946 
until his death in May 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1. The veteran died on May [redacted], 1990.  The death 
certificate identified the immediate cause of death as brain 
metastasis due to small cell lung carcinoma.

2. The veteran's only service-connected disability prior to 
death was schizophrenia.  

3. The veteran was present at Hiroshima on several occasions 
between October 23, and December 31, 1945, and was exposed 
to a maximum dose of radiation of less than one rem.

4. There is no competent evidence providing a nexus between 
the veteran's lung cancer with metastases to the brain, 
and any incident of service, including exposure to 
ionizing radiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran was hospitalized in December 1988 for testing to 
determine the origin of left hilar fullness.  Hospital 
records show the veteran began chemotherapy for limited stage 
small cell cancer of the lung in February 1989.  A VA 
physician in May 1989 noted that the veteran was initially 
diagnosed following a routine chest X-ray, which revealed 
mediastinal adenopathy.  Pathology reports showed mixed 
metastatic tumor with some element of small cell cancer.  

In a letter, received in April 1989, the veteran stated that 
he was diagnosed with small cell lung cancer in November 
1988.  He reported that he was in Japan during the period and 
within the mileage range, for radiation-incurred cancer.  The 
veteran stated that he departed for service in Japan in 
August 1945 and had letters showing he was in Japan through, 
at least, December 1945.  He reported that he was at 
Hiroshima at some time and saw the destruction there.  

The veteran died on May 1[redacted], 1990.  The death certificate 
reported an immediate cause of death of brain metastasis due 
to small cell lung carcinoma. No autopsy was performed. Prior 
to his death the veteran had one service connected disability 
- schizophrenic reaction with a 30 percent evaluation from 
November 1948 and a 50 percent evaluation effective in August 
1975.  

The appellant filed an application for dependency and 
indemnity compensation or death pension in May 1990.  By 
rating decision in July 1990, the RO denied service 
connection for the cause of the veteran's death.  In November 
1995, the appellant requested that her claim be reopened.  
She stated that the veteran died due to brain and lung cancer 
as a result of radiation exposure.  

In a statement, received in May 1996, the appellant stated 
that the veteran was first treated for lung cancer in 
November 1988 and later diagnosed with brain cancer.  She 
noted that all treatment was at the VA Medical Center (MC).  
The appellant reported that the veteran was a paint 
contractor and was not exposed to radiation prior to or after 
his military service.  She stated that the veteran smoked 
cigars and cigarettes, up to one-pack per day.  The appellant 
provided the veteran's unit and stated that he left for Japan 
in August 1945 and returned to the United States in February 
1946.  She stated that the veteran was in Japan for five 
months and thirteen days, serving as a cook, and was at the 
actual blast site in Hiroshima.  

By letter in May 1996, the RO forwarded the pertinent 
information to the Defense Nuclear Agency for confirmation of 
participation in a radiation risk activity and dose estimate.  
In September 1996, the Defense Special Weapons Agency (DSWA) 
confirmed the veteran's presence with the American occupation 
forces in Japan.  DSWA noted that the veteran was present in 
the Hiroshima area on several occasions between October 23 
and December 31, 1945.  DSWA reported that the maximum 
possible radiation dose that might have been received by any 
individual, who was at Hiroshima for the full duration of the 
American occupation (September 1945 to March 1946).  The 
maximum possible dose any individual serviceman might have 
received from external radiation, inhalation, and ingestion 
is less than one rem.  DSWA stated that it was probable that 
the great majority of servicemen assigned to the Hiroshima 
occupation forces received no radiation exposure whatsoever, 
and that the highest dose received by anyone was a few tens 
of millirem.  

In September 1996, the RO referred the information received 
from DSWA to VA Central Office, Under Secretary for Benefits, 
for review.  The file was then referred to the Under 
Secretary for Health for a medical opinion concerning the 
relationship between the veteran's exposure and the 
development of lung cancer in October 1996.  In October 1996, 
the Chief Public Health and Environmental Hazards Officer 
(hereinafter "Officer") stated that exposure to 25.5 rads 
or less at age 18 in a known, regular smoker, provided a 99 
percent credibility that there was no reasonable possibility 
that it was as likely as not that the veteran's lung cancer 
was related to exposure to ionizing radiation.  The Officer 
noted that a second source modified the estimate somewhat, 
but did not lower the calculated exposure to a much lower 
level or invalidate the carcinogenic effects of smoking.  
The Officer concluded that it was unlikely that the veteran's 
lung cancer could be attributed to exposure to ionizing 
radiation in service.  

In her notice of disagreement, received in March 1997, the 
appellant stated that the decision on the amount of exposure 
to ionizing radiation was based on the veteran's duties as a 
cook and as a medical patient, but did not take into 
consideration his additional duty of handling ammunition and 
blowing up ammunition dumps.  The appellant stated that this 
additional duty put the veteran into contact with materials 
that were contaminated from fall out.  The appellant 
submitted a copy of a letter from the veteran dated in 
December 1945.  The veteran stated that he was having some 
trouble with his eye after blowing up some ammunition.  

The Board notes that the appellant requested a hearing before 
a Member of the Board at the RO.  In January 1998, the 
appellant indicated that she wished to have a videoconference 
hearing at the RO, in lieu of the previously requested 
hearing.  However, in a statement received in September 1999, 
the appellant stated that she wished to cancel her hearing 
request.  


II. Analysis

As an initial matter, the Board notes that the RO previously 
denied service connection for the cause of the veteran's 
death in July 1990.  The RO did not consider a claim for 
service connection due to exposure to ionizing radiation at 
that time.  The Board notes that during the pendency of this 
appeal the regulations pertaining to radiation claims were 
amended resulting in a liberalizing affect on 
the requirements for entitlement to the benefits.  38 C.F.R. 
§ 3.311(b) (1998).  The United States Court of Appeals for 
the Federal Circuit (hereinafter, the "Federal Circuit") 
has held that, when a provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to the 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct for a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  The applicant's later claim, asserting rights 
which did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994)(quoting Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).  Thus, because of the change in 
regulations, the appellant is entitled to a de novo review of 
her claim for service connection for the cause of the 
veteran's death.  In any event, the evidence submitted since 
the RO's denial of the claim in July 1990 includes 
verification of the veteran's exposure to ionizing radiation 
and the amount and effect thereof.  Such is both new and 
material to the appellant's claim and would be sufficient to 
reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1336  (Fed. Cir. 1998).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Where certain diseases are manifested in radiation-exposed 
veterans, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§  1112(c), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(d) (1998).  Radiation-exposed 
veterans include those, who while serving on active duty, 
participated in a radiation-risk activity, including 
occupation of Hiroshima, Japan, during the period from August 
6, 1945 to July 1, 1946.  However, cancer of the lung with 
metastases to the brain is not one of the enumerated 
diseases.  Therefore, service connection may not be granted 
based on this presumption.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1998).  In all claims in which it is established that 
a radiogenic disease first became manifested after service 
and was not manifest to a compensable degree within any 
applicable presumptive period, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose.  38 C.F.R. § 3.311(a)(1).  Lung cancer 
is enumerated as a radiogenic disease, as are tumors of the 
brain.  38 C.F.R. § 3.311(b)(2)(iv) and (xx).  Dose 
information will be requested by obtaining any available 
records concerning the veteran's exposure to radiation, 
including the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records, 
and other records which may contain information pertaining to 
the veteran's radiation dose in service.  This information 
will be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate.  38 C.F.R. 
§ 3.311(d)(2)(iii).  

To consider service connection under section 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest five years or more after 
exposure.  38 C.F.R. §§ 3.311(b)(1), (b)(2), and (b)(5)(iv).  
If any of the foregoing three requirements have not been met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation will not be granted under § 
3.311.  38 C.F.R. § 3.311(b)(1)(iii) (1998).

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The evidence of record shows that the veteran was exposed to 
ionizing radiation in service.  The DSWA confirmed that the 
veteran was present in Hiroshima between October and December 
1945.  The veteran developed a radiogenic disease, lung 
cancer, which was first diagnosed in 1988, more than 4 
decades after the veteran's exposure to ionizing radiation 
during service.  

However, the record contains no competent evidence, which 
indicates that it is at least as likely as not that the 
veteran's lung cancer with metastases to the brain, was 
related to exposure to ionizing radiation.  The DSWA 
confirmed that the maximum possible dose of radiation for any 
serviceman, who was at Hiroshima for the full duration of 
American occupation (September 1945 to March 1946), was less 
than one rem.  The appellant contends that the dose estimate 
was based on the veteran's assigned duties as a cook, and did 
not take into consideration other duties, which brought him 
into contact with contaminated substances.  However, the 
Board notes that the DSWA specifically stated that the dose 
estimate was for "any individual."  The information from 
DSWA was referred to the Under Secretary for Benefits and the 
Under Secretary for Health.  The Officer provided a 99 
percent credibility that there was no reasonable possibility 
that it was as likely as not that the veteran's lung cancer 
was related to exposure to ionizing radiation.  The record 
contains no competent evidence to the contrary.  The record 
also contains no competent evidence of a nexus between the 
causes of the veteran's death and any other incident of 
service. Further, it is neither contended nor shown that the 
service-connected psychiatric disorder contributed in any way 
to the veteran's demise. Without competent evidence of a 
nexus between the cause of the veteran's death and any 
incident of service, including exposure to ionizing 
radiation, the appellant's claim cannot be well grounded.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death.  




           
     WAYNE M. BRAEUER 
     Member, Board of Veterans' Appeals



 

